F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                MAR 7 1997
                                      TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 WILLIAM E. WILLIAMS, individually
 and on behalf of Sarah J. Williams and
 Jennifer C. Williams, minor children,
                                                     Case No. 96-2160
               Plaintiff-Appellant,
                                                     (D.C. 96-857 SC/LFG,
 v.                                                   96-641 SC/LCS)
                                                     (District of New Mexico)
 ANGELA JEWELL, Judge, Second
 Judicial District of New Mexico; ANNE
 KASS, Judge, Second Judicial District of
 New Mexico; JEFFREY KAUFFMAN;
 JOANNE C. TORREY; DANIEL
 BOWMAN, New Mexico Human
 Services Department; SHARON
 DAVIDSON, New Mexico Human
 Services Department; JOHN BLACK;
 JON FEDER; WILLIAM THOMAS,
 Iowa District Judge,

               Defendants-Appellees.



                              ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has unanimously

      *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
determined that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.1

       Plaintiff-Appellant William E. Williams, proceeding pro se, appeals from the

district court’s order denying him injunctive and declaratory relief on his complaint

challenging proceedings under the Child Support Recovery Act (“CSRA”) of 1992, 18

U.S.C. § 228, as violative of his civil and due process rights under 42 U.S.C. §§ 1983,

1985, 1986; 18 U.S.C. §§ 241, 242; and 28 U.S.C. § 1738. The district court consolidated

the above complaint with a second complaint filed by Mr. Williams, which asserted a §

1983 claim arising from the alleged abduction of his children prior to his divorce, against,

among others, his former wife, JoAnne C. Torrey, and the Iowa district court judge who

awarded custody of his children to Ms. Torrey. The district court denied Mr. Williams’s

requests for injunctive relief and dismissed his related complaints without prejudice. For

the reasons stated herein, we affirm.

       The district court determined that it must refrain from issuing injunctive relief



       1
          We grant Mr. Williams’s motion to take judicial notice of a memorandum filed
in the related New Mexico Court of Appeals case of Williams v. Torrey, No. 17,618, in
which Mr. Williams challenges the constitutionality of the Child Support Recovery Act
(“CSRA”) of 1992, 18 U.S.C. § 228. However, we also note that in United States v.
Hampshire, 95 F.3d 999 (10th Cir. 1996), this Court determined that Congress had a
rational basis for concluding that the economic impact of delinquent parents substantially
affects interstate commerce and, “as a result, [Congress] acted within the power bestowed
upon it under the Commerce Clause in enacting the CSRA.” Id. at 1006.

                                              2
under the abstention doctrine developed in Younger v. Harris, 401 U.S. 37 (1971).

Younger abstention requires: (1) an ongoing state judicial (or in a proper case

administrative) proceeding; (2) the presence of an important state interest; and (3) an

adequate opportunity to raise federal claims in the state proceedings. Seneca-Cayuga

Tribe of Okla. v. Oklahoma, 874 F.2d 709, 711 (10th Cir. 1989) (citing Middlesex

County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982)). Upon

satisfaction of each of the elements, Younger’s application is mandatory, “absent

extraordinary circumstances that render a state court unable to give state litigants a full

and fair hearing on their federal claims.” Id. at 711. We review the district court’s

abstention decision de novo. Id.

       First, there is no question there are ongoing state court judicial proceedings: Mr.

Williams’s complaints arise from proceedings that involve the enforcement of child

support obligations resulting from Mr. Williams’s and defendant Ms. Torrey’s divorce in

the second judicial district court of New Mexico, DR92-01432. Furthermore, Mr.

Williams acknowledges that the New Mexico proceedings impact his claims for relief

stemming from the custody award. That the state is not a party to either of these

proceedings and that all the actions are civil do not bar a Younger abstention. Pennzoil

Co. v. Texaco, Inc., 481 U.S. 1, 11 (1987) (Younger abstention mandated “when certain

civil proceedings are pending, if the State’s interests in the proceeding are so important

that exercise of the federal judicial power would disregard the comity between the States


                                              3
and the National Government”).

       We turn now to the second Younger requirement, “the necessity that the state

proceedings implicate an important state interest.” Seneca-Cayuga Tribe, 874 F.2d at

711. It is undisputed that issues involving family relations pose questions of important

state interest. Moore v. Sims, 442 U.S. 415, 435 (1979) (stating that in adoption

proceedings “[f]amily relations are a traditional area of state concern”). In this case, it is

clear that the “state . . . obviously has an interest in the orderly conduct of the proceedings

in its courts in a manner which protects the interest of the child and the family

relationship.” Morrow v. Winslow, 94 F.3d 1386, 1397 (10th Cir. 1996); see Pennzoil,

481 U.S. at 11 (holding that application of Younger doctrine is mandatory in a civil

proceeding “if the State’s interests in the proceeding are so important that exercise of the

federal judicial power would disregard the comity between the States and the National

Government”).

       Under the third prong, which requires us to examine whether there was adequate

opportunity to raise the federal claims in the state proceeding, even the most “[m]inimal

respect for the state processes . . . precludes any presumption that the state courts will not

safeguard federal constitutional rights.” Middlesex, 457 U.S. at 431 (emphasis supplied).

Liberally construing Mr. Williams’s pro se complaints, as we must under Haines v.

Kerner, 404 U.S. 519, 520 (1972), Mr. Williams contends that there was no bona fide

opportunity in the state litigation to raise his federal constitutional claims and thus the


                                               4
district court should not have applied the Younger doctrine. He alleges that the state

court refused to admit any evidence of his constitutional claims. However, the record

indicates Mr. Williams had ample opportunity to raise his constitutional claims in the

state court proceeding.

       Mr. Williams also alleges bad faith on the part of the state court judge, based upon

the judge’s imposition of penalties upon Mr. Williams for his failure to meet his child

support obligations. We cannot agree that there was bad faith or any threat of the

infliction of great or immediate irreparable harm upon Mr. Williams, which might

preclude abstention.

       Similarly, because the state child support statute, N.M. Stat. Ann. § 40-4-7 (Michie

1978), and the CSRA are not “flagrantly and patently” unconstitutional, see United States

v. Hampshire, 95 F.3d 999 (10th Cir. 1996) (holding that the CSRA was a legitimate

Congressional enaction under the Commerce Clause), and because Mr. Williams cannot

make a “showing of bad faith, harassment or some extraordinary circumstances that

would make abstention inappropriate,” Middlesex, 457 U.S. at 435, we affirm the district

court’s decision to abstain. See id. (Younger abstention is appropriate “so long as there is

no showing of bad faith, harassment or some extraordinary circumstances that would

make abstention improper.”). Like the Supreme Court in Moore, “[w]e are unwilling to

conclude that state processes are unequal to the task of accommodating the various

interests and deciding the constitutional questions that may arise in child-welfare


                                             5
litigation.” 442 U.S. at 435.

       Finally, because the district court properly abstained from examining Mr.

Williams’s claims under Younger, we need not decide whether it should have considered

his claims under the Anti-Injunction Act, 28 U.S.C. § 2283. The district court’s decision

to abstain under Younger is AFFIRMED.



                                                Entered for the Court,

                                                Robert H. Henry
                                                Circuit Judge




                                            6